DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
data analysis modules in claims 9, 11, and 20, described in [0011] “a computing platform having at least one processor.”
driver detection module in claim 9 and 19, described in [0011] “a computing platform having at least one processor.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0303095 (Cordova) in view of US Publication 2017/0248957 (Delp).
Regarding claim 1, Cordova discloses: 
receive, via the communication interface, from a first user computing device, sensor data captured by the first user computing device using one or more sensors built into the first user embodiments of the present invention utilize a mobile device's sensors, including a combination of the magnetometer, the GPS course, and gravity measurements to define (e.g., completely define) the mobile device's orientation with respect to the reference frame of a moving vehicle” [0010]); 
analyze the sensor data received from the first user computing device to align at least one axis of a reference frame of the first user computing device with at least one axis of a reference frame of the vehicle (“orienting a mobile device to a vehicle is provided. The method includes determining an orientation of a gravity vector and aligning a first axis of the mobile device with respect to the gravity vector. The method also includes determining an orientation of a magnetic direction and aligning a second axis of the mobile device with respect to the magnetic direction. The method further includes determining a direction of travel for the vehicle and orienting the mobile device to the vehicle” [0005]); 
based on aligning the at least one axis of the reference frame of the first user computing device with the at least one axis of the reference frame of the vehicle, generate alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle ([0005], [0029]-[0030], “FIG. 3 is a simplified flowchart illustrating a method of orienting a mobile device in the reference frame of a vehicle according to an embodiment of the present invention. FIG. 4A is a flow diagram illustrating the method described in relation to FIG. 3. Thus, the process illustrated in FIG. 3 can be visualized by the flow diagram illustrated in FIG. 4A. The data collected by the mobile device, for example accelerometer data, gyroscope data, and the like, is collected in the reference frame of the mobile device as illustrated in FIG. 2. The right/left sides with the screen facing the user is the x-axis direction, the top/bottom is the y-axis direction, and the front/back is the z-axis direction. As described herein, this data referenced to the mobile device reference frame is converted to data referenced to the vehicle's reference frame. Thus, given data in the reference frame of the mobile device, a transformation is provided that enables the data in the reference frame of the mobile device to be transformed into data in the reference frame of the vehicle. As described herein, by aligning two axes of the mobile device with gravity and with the direction of motion of the vehicle, respectively, given any orientation of the mobile device, the mobile device data can be transformed into the vehicle's reference frame. Utilizing embodiments of the present invention, standardization is possible since irrespective of the mobile device's actual position and orientation, the data stream is referenced to the vehicle's reference frame” [0032]); and 
store, in at least one database maintained by the computing platform and accessible to one or more data analysis modules associated with the computing platform, the alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle ([0032], “Referring to FIG. 3, the method includes determining an orientation of a gravity vector (310). During a trip, data from the sensors in the mobile device is collected on a periodic, a non-periodic basis, or a combination thereof. As an example, sensors including an accelerometer, a gyroscope, a magnetometer, and the like can provide data that can be collected, stored, sorted, and the like for use by the systems described herein. As an example, for each time step during a trip, the gravity vector in the phone's reference frame can be provided by a processor in the mobile device” [0041]).
Cordova does not explicitly disclose at least one processor; a computing platform; communication interface, and memory storing computer-readable instructions.
However, a like reference Delp teaches 

a communication interface (“the user device could be used to provide data to the computing device 14, and may be used to provide a human machine interface (HMI) to the computing device 14” [0027]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of orienting a mobile device to a vehicle’s reference frame of Cordova to sync the user device to a platform as taught by Delp to provide information to the user.

Regarding claim 2, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses receiving the sensor data captured by the first user computing device using the one or more sensors built into the first user computing device comprises receiving data captured by one or more of an accelerometer, a gyroscope, a magnetometer, a barometer, a gravitometer, a proximity sensor, an ambient light sensor, an ambient temperature sensor, an orientation sensor, a pedometer, an altimeter, a satellite positioning sensor, or an activity recognition sensor built into the first user computing device (“Referring to FIG. 3, the method includes determining an orientation of a gravity vector (310). During a trip, data from the sensors in the mobile device is collected on a periodic, a non-periodic basis, or a combination thereof. As an example, sensors including an accelerometer, a gyroscope, a magnetometer, and the like can provide data that can be collected, stored, sorted, and the like for use by the systems described herein. As an example, for each time step during a trip, the gravity vector in the phone's reference frame can be provided by a processor in the mobile device” [0041], [0032]).

Regarding claim 3, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses analyzing the sensor data received from the first user computing device to align the at least one axis of the reference frame of the first user computing device with the at least one axis of a reference frame of the vehicle comprises using gravity measurement data and principal component analysis to perform vertical axis alignment (“gravity is considered and the gravity vector (415) is used to define a Global gravity reference frame (420). As illustrated in FIG. 4B, which illustrates an axis of a global gravity reference frame, the negative y-axis of the mobile device is aligned with respect to the gravity vector” [0034], [0005], “ FIG. 1 is a simplified schematic diagram illustrating a reference frame for a vehicle according to an embodiment of the present invention. The reference frame of the vehicle, also referred to as the vehicle reference frame, is defined such that the horizontal plane of the vehicle is parallel to the plane including the wheels and includes the x-axis and the z-axis. The y-axis is aligned vertically with respect to the horizontal plane of the vehicle and points opposite to a gravity vector when the vehicle is on a level surface. The direction of forward travel of the vehicle is aligned along the negative z-axis and the positive x-axis is aligned along the direction from the driver's side to the passenger's side” [0029], [0030], “data collected by the mobile device, for example accelerometer data, gyroscope data, and the like, is collected in the reference frame of the mobile device as illustrated in FIG. 2. The right/left sides with the screen facing the user is the x-axis direction, the top/bottom is the y-axis direction, and the front/back is the z-axis direction. As described herein, this data referenced to the mobile device reference frame is converted to data referenced to the vehicle's reference frame. Thus, given data in the reference frame of the mobile device, a transformation is provided that enables the data in the reference frame of the mobile device to be transformed into data in the reference frame of the vehicle. As described herein, by aligning two axes of the mobile device with gravity and with the direction of motion of the vehicle, respectively, given any orientation of the mobile device, the mobile device data can be transformed into the vehicle's reference frame. Utilizing embodiments of the present invention, standardization is possible since irrespective of the mobile device's actual position and orientation, the data stream is referenced to the vehicle's reference frame” [0032] using the components the axes are aligned, FIG. 1, FIG. 2, FIG. 3, FIG. 4A, FIG, 4D). 

Regarding claim 4, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses analyzing the sensor data received from the first user computing device to align the at least one axis of the reference frame of the first user computing device with the at least one axis of a reference frame of the vehicle comprises using gravity measurement data and principal component analysis to perform full axis alignment ([0005], “FIG. 1 is a simplified schematic diagram illustrating a reference frame for a vehicle according to an embodiment of the present invention. The reference frame of the vehicle, also referred to as the vehicle reference frame, is defined such that the horizontal plane of the vehicle is parallel to the plane including the wheels and includes the x-axis and the z-axis. The y-axis is aligned vertically with respect to the horizontal plane of the vehicle and points opposite to a gravity vector when the vehicle is on a level surface. The direction of forward travel of the vehicle is aligned along the negative z-axis and the positive x-axis is aligned along the direction from the driver's side to the passenger's side” [0029], [0030], “data collected by the mobile device, for example accelerometer data, gyroscope data, and the like, is collected in the reference frame of the mobile device as illustrated in FIG. 2. The right/left sides with the screen facing the user is the x-axis direction, the top/bottom is the y-axis direction, and the front/back is the z-axis direction. As described herein, this data referenced to the mobile device reference frame is converted to data referenced to the vehicle's reference frame. Thus, given data in the reference frame of the mobile device, a transformation is provided that enables the data in the reference frame of the mobile device to be transformed into data in the reference frame of the vehicle. As described herein, by aligning two axes of the mobile device with gravity and with the direction of motion of the vehicle, respectively, given any orientation of the mobile device, the mobile device data can be transformed into the vehicle's reference frame. Utilizing embodiments of the present invention, standardization is possible since irrespective of the mobile device's actual position and orientation, the data stream is referenced to the vehicle's reference frame” [0032] using the components the axes are aligned).

Regarding claim 6, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses analyzing the sensor data received from the first user computing device to align the at least one axis of the reference frame of the first user computing device with the at least one axis of a reference frame of the vehicle comprises using quaternion time series data obtained from an orientation sensor and satellite course measurement data to perform vertical axis alignment (FIG. 7, “discussion is provided in relation to "aligning" the negative y-axis of the phone with gravity. It should be appreciated that this discussion can also be provided in relation to computing a quaternion that enables data that is received in the mobile device's reference frame to be transformed into a new reference frame that, i.e., the reference frame of the vehicle. Thus, aligning of the axes of the mobile device to the axes of the vehicle and transforming data from the mobile device reference frame to the vehicle reference frame can be considered as different aspects of the same process” [0035], “The GPS course (435) is determined and this information is utilized to align the global gravity/magnetic reference frame to the vehicle reference frame (440). As illustrated in FIG. 4D, which illustrates axes of a vehicle reference frame, the negative y-axis is aligned along gravity and the negative z-axis is aligned with the direction of travel of the vehicle. In this process, the negative z-axis, which was aligned with the magnetic direction (e.g., magnetic north) to provide the global gravity/magnetic reference frame 430, is now aligned with the direction of travel of the vehicle. Given this vehicle reference frame, the data collected in the mobile device reference frame can be transformed into the vehicle reference frame. In some implementations, quaternions associated with transformations from the mobile device reference frame to the global gravity reference frame to the global gravity/magnetic reference frame to the vehicle's reference frame are combined to provide a final quaternion that encompasses all three transformations” [0039], [0058], FIG. 5).

Regarding claim 7, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses analyzing the sensor data received from the first user computing device to align the at least one axis of the reference frame of the first user computing device with the at least one axis of a reference frame of the vehicle comprises using quaternion time series data obtained from an orientation sensor of the first user computing device and satellite course measurement data to perform full axis alignment (FIG. 7, “The GPS course (435) is determined and this information is utilized to align the global gravity/magnetic reference frame to the vehicle reference frame (440). As illustrated in FIG. 4D, which illustrates axes of a vehicle reference frame, the negative y-axis is aligned along gravity and the negative z-axis is aligned with the direction of travel of the vehicle. In this process, the negative z-axis, which was aligned with the magnetic direction (e.g., magnetic north) to provide the global gravity/magnetic reference frame 430, is now aligned with the direction of travel of the vehicle. Given this vehicle reference frame, the data collected in the mobile device reference frame can be transformed into the vehicle reference frame. In some implementations, quaternions associated with transformations from the mobile device reference frame to the global gravity reference frame to the global gravity/magnetic reference frame to the vehicle's reference frame are combined to provide a final quaternion that encompasses all three transformations” [0039], “one or more axes of the mobile device reference frame are "aligned" with corresponding axes of other reference frames. It should be understood that discussion of this alignment includes a unitary, linear transformation of data measured in the mobile device's reference frame into the other reference frames. Thus, discussion of aligning axes from one reference frame to axes or directions in other reference frames should be understood to include computing quaternions that enable data measured in a first reference frame to be transformed, for example, by using a unitary, linear transformation, into a second reference frame, which can be the reference frame of the vehicle. Given data in the reference frame of the mobile device, it is equivalent to discuss rotating the axes of the mobile device to align with the reference frame of the vehicle, in which case the data measured in the mobile device's reference frame is useful in the reference frame of the vehicle, or to discuss computing the matrix, such as a quaternion, that transform the data from the mobile device's reference frame to the reference frame of the vehicle
Regarding claim 9, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses send, to a driver detection module, the alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle (“a method of performing exit detection is provided. The method includes receiving motion data from the mobile device, measured in the mobile device reference frame. The method also includes transforming the motion data to the vehicle reference frame and determining that the mobile device is stationary with respect to the vehicle reference frame during a first time period. The method further includes determining that the mobile device is moved with respect to the vehicle reference frame during a second time period. If the movement during the second time period was directed to the left, which indicates that the driver has moved the mobile device, then a determination is made that the driver of the vehicle has exited the vehicle. If the movement during the second time period was directed to the right, which indicates that the passenger has moved the mobile device, then a determination is made that the passenger of the vehicle has exited the vehicle” [0009], [0066] Like the driver detection module of the instant application, Cordova determines whether the first user is the driver or passenger based on whether the device exits from the left or right based on the reference frame of the vehicle).

Regarding claim 10, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: based on storing the alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle, send the alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle to a method of performing exit detection is provided. The method includes receiving motion data from the mobile device, measured in the mobile device reference frame. The method also includes transforming the motion data to the vehicle reference frame and determining that the mobile device is stationary with respect to the vehicle reference frame during a first time period. The method further includes determining that the mobile device is moved with respect to the vehicle reference frame during a second time period. If the movement during the second time period was directed to the left, which indicates that the driver has moved the mobile device, then a determination is made that the driver of the vehicle has exited the vehicle. If the movement during the second time period was directed to the right, which indicates that the passenger has moved the mobile device, then a determination is made that the passenger of the vehicle has exited the vehicle” [0009] Like the driver detection module of the instant application, Cordova determines whether the first user is the driver or passenger based on whether the device exits from the left or right based on the reference frame of the vehicle).
Cordova does not explicitly disclose:
causes the data analyst console computing device to wake and display axis alignment information corresponding to the alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle
However, a like reference Delp discloses “the user device could be used to provide data to the computing device 14, and may be used to provide a human machine interface (HMI) to the computing device 14” [0027] where sending the data would wake the display to display the data.
Cordova to display the information to the console as taught by Delp to provide information to the user.

Regarding claim 11, Cordova discloses a method, comprising: 
sensor data captured by the first user computing device using one or more sensors built into the first user computing device during a trip in a vehicle (“embodiments of the present invention utilize a mobile device's sensors, including a combination of the magnetometer, the GPS course, and gravity measurements to define (e.g., completely define) the mobile device's orientation with respect to the reference frame of a moving vehicle” [0010]); 
analyzing, by the at least one processor, the sensor data received from the first user computing device to align at least one axis of a reference frame of the first user computing device with at least one axis of a reference frame of the vehicle (“orienting a mobile device to a vehicle is provided. The method includes determining an orientation of a gravity vector and aligning a first axis of the mobile device with respect to the gravity vector. The method also includes determining an orientation of a magnetic direction and aligning a second axis of the mobile device with respect to the magnetic direction. The method further includes determining a direction of travel for the vehicle and orienting the mobile device to the vehicle” [0005]); 
based on aligning the at least one axis of the reference frame of the first user computing device with the at least one axis of the reference frame of the vehicle, generating, by the at least one processor, alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle ([0005], [0029]-[0030], “FIG. 3 is a simplified flowchart illustrating a method of orienting a mobile device in the reference frame of a vehicle according to an embodiment of the present invention. FIG. 4A is a flow diagram illustrating the method described in relation to FIG. 3. Thus, the process illustrated in FIG. 3 can be visualized by the flow diagram illustrated in FIG. 4A. The data collected by the mobile device, for example accelerometer data, gyroscope data, and the like, is collected in the reference frame of the mobile device as illustrated in FIG. 2. The right/left sides with the screen facing the user is the x-axis direction, the top/bottom is the y-axis direction, and the front/back is the z-axis direction. As described herein, this data referenced to the mobile device reference frame is converted to data referenced to the vehicle's reference frame. Thus, given data in the reference frame of the mobile device, a transformation is provided that enables the data in the reference frame of the mobile device to be transformed into data in the reference frame of the vehicle. As described herein, by aligning two axes of the mobile device with gravity and with the direction of motion of the vehicle, respectively, given any orientation of the mobile device, the mobile device data can be transformed into the vehicle's reference frame. Utilizing embodiments of the present invention, standardization is possible since irrespective of the mobile device's actual position and orientation, the data stream is referenced to the vehicle's reference frame” [0032]); and 
storing, by the at least one processor, in at least one database maintained by the computing platform and accessible to one or more data analysis modules associated with the computing platform, the alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle ([0032], “Referring to FIG. 3, the method includes determining an orientation of a gravity vector (310). During a trip, data from the sensors in the mobile device is collected on a periodic, a non-periodic basis, or a combination thereof. As an example, sensors including an accelerometer, a gyroscope, a magnetometer, and the like can provide data that can be collected, stored, sorted, and the like for use by the systems described herein. As an example, for each time step during a trip, the gravity vector in the phone's reference frame can be provided by a processor in the mobile device” [0041]).
Cordova does not explicitly disclose
at a computing platform comprising at least one processor, a communication interface, and memory: receiving, by the at least one processor, via the communication interface, from a first user computing device.
However, a like reference Delp teaches 
at a computing platform comprising at least one processor, a communication interface, and memory: receiving, by the at least one processor, via the communication interface, from a first user computing device (FIG. 2, 103, 121, a communication interface (“the user device could be used to provide data to the computing device 14, and may be used to provide a human machine interface (HMI) to the computing device 14” [0027]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of orienting a mobile device to a vehicle’s reference frame of Cordova to sync the user device to a platform as taught by Delp to provide information to the user.

Regarding claim 12, the combination of Cordova and Delp discloses the method above, and further Cordova discloses the sensor data captured by the first user computing device using the one or more sensors built into the first user computing device comprises receiving data captured by one or more of an accelerometer, a gyroscope, a magnetometer, a barometer, a gravitometer, a proximity sensor, an ambient light sensor, an ambient temperature sensor, an Referring to FIG. 3, the method includes determining an orientation of a gravity vector (310). During a trip, data from the sensors in the mobile device is collected on a periodic, a non-periodic basis, or a combination thereof. As an example, sensors including an accelerometer, a gyroscope, a magnetometer, and the like can provide data that can be collected, stored, sorted, and the like for use by the systems described herein. As an example, for each time step during a trip, the gravity vector in the phone's reference frame can be provided by a processor in the mobile device” [0041], [0032]). 

Regarding claim 13, the combination of Cordova and Delp discloses the method above, and further Cordova discloses analyzing the sensor data received from the first user computing device to align the at least one axis of the reference frame of the first user computing device with the at least one axis of a reference frame of the vehicle comprises using gravity measurement data and principal component analysis to perform vertical axis alignment (“gravity is considered and the gravity vector (415) is used to define a Global gravity reference frame (420). As illustrated in FIG. 4B, which illustrates an axis of a global gravity reference frame, the negative y-axis of the mobile device is aligned with respect to the gravity vector” [0034], [0005], “ FIG. 1 is a simplified schematic diagram illustrating a reference frame for a vehicle according to an embodiment of the present invention. The reference frame of the vehicle, also referred to as the vehicle reference frame, is defined such that the horizontal plane of the vehicle is parallel to the plane including the wheels and includes the x-axis and the z-axis. The y-axis is aligned vertically with respect to the horizontal plane of the vehicle and points opposite to a gravity vector when the vehicle is on a level surface. The direction of forward travel of the vehicle is aligned along the negative z-axis and the positive x-axis is aligned along the direction from the driver's side to the passenger's side” [0029], [0030], “data collected by the mobile device, for example accelerometer data, gyroscope data, and the like, is collected in the reference frame of the mobile device as illustrated in FIG. 2. The right/left sides with the screen facing the user is the x-axis direction, the top/bottom is the y-axis direction, and the front/back is the z-axis direction. As described herein, this data referenced to the mobile device reference frame is converted to data referenced to the vehicle's reference frame. Thus, given data in the reference frame of the mobile device, a transformation is provided that enables the data in the reference frame of the mobile device to be transformed into data in the reference frame of the vehicle. As described herein, by aligning two axes of the mobile device with gravity and with the direction of motion of the vehicle, respectively, given any orientation of the mobile device, the mobile device data can be transformed into the vehicle's reference frame. Utilizing embodiments of the present invention, standardization is possible since irrespective of the mobile device's actual position and orientation, the data stream is referenced to the vehicle's reference frame” [0032] using the components the axes are aligned, FIG. 1, FIG. 2, FIG. 3, FIG. 4A, FIG, 4D). 

Regarding claim 14, the combination of Cordova and Delp discloses the method above, and further Cordova discloses analyzing the sensor data received from the first user computing device to align the at least one axis of the reference frame of the first user computing device with the at least one axis of a reference frame of the vehicle comprises using gravity measurement data and principal component analysis to perform full axis alignment ([0005], “FIG. 1 is a simplified schematic diagram illustrating a reference frame for a vehicle according to an embodiment of the present invention. The reference frame of the vehicle, also referred to as the vehicle reference frame, is defined such that the horizontal plane of the vehicle is parallel to the plane including the wheels and includes the x-axis and the z-axis. The y-axis is aligned vertically with respect to the horizontal plane of the vehicle and points opposite to a gravity vector when the vehicle is on a level surface. The direction of forward travel of the vehicle is aligned along the negative z-axis and the positive x-axis is aligned along the direction from the driver's side to the passenger's side” [0029], [0030], “data collected by the mobile device, for example accelerometer data, gyroscope data, and the like, is collected in the reference frame of the mobile device as illustrated in FIG. 2. The right/left sides with the screen facing the user is the x-axis direction, the top/bottom is the y-axis direction, and the front/back is the z-axis direction. As described herein, this data referenced to the mobile device reference frame is converted to data referenced to the vehicle's reference frame. Thus, given data in the reference frame of the mobile device, a transformation is provided that enables the data in the reference frame of the mobile device to be transformed into data in the reference frame of the vehicle. As described herein, by aligning two axes of the mobile device with gravity and with the direction of motion of the vehicle, respectively, given any orientation of the mobile device, the mobile device data can be transformed into the vehicle's reference frame. Utilizing embodiments of the present invention, standardization is possible since irrespective of the mobile device's actual position and orientation, the data stream is referenced to the vehicle's reference frame” [0032] using the components the axes are aligned).
 
Regarding claim 16, the combination of Cordova and Delp discloses the method above, and further Cordova discloses analyzing the sensor data received from the first user computing device to align the at least one axis of the reference frame of the first user computing device with discussion is provided in relation to "aligning" the negative y-axis of the phone with gravity. It should be appreciated that this discussion can also be provided in relation to computing a quaternion that enables data that is received in the mobile device's reference frame to be transformed into a new reference frame that, i.e., the reference frame of the vehicle. Thus, aligning of the axes of the mobile device to the axes of the vehicle and transforming data from the mobile device reference frame to the vehicle reference frame can be considered as different aspects of the same process” [0035], “The GPS course (435) is determined and this information is utilized to align the global gravity/magnetic reference frame to the vehicle reference frame (440). As illustrated in FIG. 4D, which illustrates axes of a vehicle reference frame, the negative y-axis is aligned along gravity and the negative z-axis is aligned with the direction of travel of the vehicle. In this process, the negative z-axis, which was aligned with the magnetic direction (e.g., magnetic north) to provide the global gravity/magnetic reference frame 430, is now aligned with the direction of travel of the vehicle. Given this vehicle reference frame, the data collected in the mobile device reference frame can be transformed into the vehicle reference frame. In some implementations, quaternions associated with transformations from the mobile device reference frame to the global gravity reference frame to the global gravity/magnetic reference frame to the vehicle's reference frame are combined to provide a final quaternion that encompasses all three transformations” [0039], [0058], FIG. 5).

Regarding claim 17, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses analyzing the sensor data received from the first The GPS course (435) is determined and this information is utilized to align the global gravity/magnetic reference frame to the vehicle reference frame (440). As illustrated in FIG. 4D, which illustrates axes of a vehicle reference frame, the negative y-axis is aligned along gravity and the negative z-axis is aligned with the direction of travel of the vehicle. In this process, the negative z-axis, which was aligned with the magnetic direction (e.g., magnetic north) to provide the global gravity/magnetic reference frame 430, is now aligned with the direction of travel of the vehicle. Given this vehicle reference frame, the data collected in the mobile device reference frame can be transformed into the vehicle reference frame. In some implementations, quaternions associated with transformations from the mobile device reference frame to the global gravity reference frame to the global gravity/magnetic reference frame to the vehicle's reference frame are combined to provide a final quaternion that encompasses all three transformations” [0039], “one or more axes of the mobile device reference frame are "aligned" with corresponding axes of other reference frames. It should be understood that discussion of this alignment includes a unitary, linear transformation of data measured in the mobile device's reference frame into the other reference frames. Thus, discussion of aligning axes from one reference frame to axes or directions in other reference frames should be understood to include computing quaternions that enable data measured in a first reference frame to be transformed, for example, by using a unitary, linear transformation, into a second reference frame, which can be the reference frame of the vehicle. Given data in the reference frame of the mobile device, it is equivalent to discuss rotating the axes of the mobile device to align with the reference frame of the vehicle, in which case the data measured in the mobile device's reference frame is useful in the reference frame of the vehicle, or to discuss computing the matrix, such as a quaternion, that transform the data from the mobile device's reference frame to the reference frame of the vehicle” [0036], [0058], FIG. 5).

Regarding claim 19, the combination of Cordova and Delp discloses the method above, and further Cordova discloses sending, by the at least one processor, to a driver detection module, the alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle (“a method of performing exit detection is provided. The method includes receiving motion data from the mobile device, measured in the mobile device reference frame. The method also includes transforming the motion data to the vehicle reference frame and determining that the mobile device is stationary with respect to the vehicle reference frame during a first time period. The method further includes determining that the mobile device is moved with respect to the vehicle reference frame during a second time period. If the movement during the second time period was directed to the left, which indicates that the driver has moved the mobile device, then a determination is made that the driver of the vehicle has exited the vehicle. If the movement during the second time period was directed to the right, which indicates that the passenger has moved the mobile device, then a determination is made that the passenger of the vehicle has exited the vehicle
Regarding claim 20, Cordova discloses:
 receive, via the communication interface, from a first user computing device, sensor data captured by the first user computing device using one or more sensors built into the first user computing device during a trip in a vehicle (“embodiments of the present invention utilize a mobile device's sensors, including a combination of the magnetometer, the GPS course, and gravity measurements to define (e.g., completely define) the mobile device's orientation with respect to the reference frame of a moving vehicle” [0010]); 
analyze the sensor data received from the first user computing device to align at least one axis of a reference frame of the first user computing device with at least one axis of a reference frame of the vehicle (“orienting a mobile device to a vehicle is provided. The method includes determining an orientation of a gravity vector and aligning a first axis of the mobile device with respect to the gravity vector. The method also includes determining an orientation of a magnetic direction and aligning a second axis of the mobile device with respect to the magnetic direction. The method further includes determining a direction of travel for the vehicle and orienting the mobile device to the vehicle” [0005]); 
based on aligning the at least one axis of the reference frame of the first user computing device with the at least one axis of the reference frame of the vehicle, generate alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle ([0005], [0029]-[0030], “FIG. 3 is a simplified flowchart illustrating a method of orienting a mobile device in the reference frame of a vehicle according to an embodiment of the present invention. FIG. 4A is a flow diagram illustrating the method described in relation to FIG. 3. Thus, the process illustrated in FIG. 3 can be visualized by the flow diagram illustrated in FIG. 4A. The data collected by the mobile device, for example accelerometer data, gyroscope data, and the like, is collected in the reference frame of the mobile device as illustrated in FIG. 2. The right/left sides with the screen facing the user is the x-axis direction, the top/bottom is the y-axis direction, and the front/back is the z-axis direction. As described herein, this data referenced to the mobile device reference frame is converted to data referenced to the vehicle's reference frame. Thus, given data in the reference frame of the mobile device, a transformation is provided that enables the data in the reference frame of the mobile device to be transformed into data in the reference frame of the vehicle. As described herein, by aligning two axes of the mobile device with gravity and with the direction of motion of the vehicle, respectively, given any orientation of the mobile device, the mobile device data can be transformed into the vehicle's reference frame. Utilizing embodiments of the present invention, standardization is possible since irrespective of the mobile device's actual position and orientation, the data stream is referenced to the vehicle's reference frame” [0032]); and 
store, in at least one database maintained by the computing platform and accessible to one or more data analysis modules associated with the computing platform, the alignment data relating the sensor data received from the first user computing device to the reference frame of the vehicle ([0032], “Referring to FIG. 3, the method includes determining an orientation of a gravity vector (310). During a trip, data from the sensors in the mobile device is collected on a periodic, a non-periodic basis, or a combination thereof. As an example, sensors including an accelerometer, a gyroscope, a magnetometer, and the like can provide data that can be collected, stored, sorted, and the like for use by the systems described herein. As an example, for each time step during a trip, the gravity vector in the phone's reference frame can be provided by a processor in the mobile device” [0041]).
Cordova does not explicitly disclose one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory.
However, a like reference Delp teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory (FIG. 2, 103, 121,“the user device could be used to provide data to the computing device 14, and may be used to provide a human machine interface (HMI) to the computing device 14” [0027]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of orienting a mobile device to a vehicle’s reference frame of Cordova to sync the user device to a platform as taught by Delp to provide information to the user.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0303095 (Cordova) in view of US Publication 2017/0248957 (Delp) and US Publication 2017/0061812 (Lahav).

Regarding claim 5, the combination of Cordova and Delp discloses the computing platform above, and further Cordova discloses using gravity measurement data and principal component analysis to perform the full axis alignment comprises using a filter to perform the full axis alignment (“the gravity vector as a function of time is determined by using Kalman filters as described in U.S. Patent Application Publication No. 2016/0325756, incorporated by reference above” [0041]).
Cordova does not explicitly disclose a Butterworth low-pass filter.  However, a like reference Lahav teaches (“Example filtering algorithms that can be utilized by the driving performance analyzer 122 may be, but are not limited to, a Butterworth low pass filter or a Kalman filter. Other types of filtering algorithms may be utilized in order to reduce measurement noise and fluctuations” [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of orienting a mobile device to a vehicle’s reference frame of Cordova and Delp to use a Butterworth filter as taught by Lahav to reduce measurement noise and fluctuations.

Regarding claim 15, the combination of Cordova and Delp discloses the method above, and further Cordova discloses using gravity measurement data and principal component analysis to perform the full axis alignment comprises using a Butterworth low-pass filter to perform the full axis alignment (“the gravity vector as a function of time is determined by using Kalman filters as described in U.S. Patent Application Publication No. 2016/0325756, incorporated by reference above” [0041]).
Cordova does not explicitly disclose a Butterworth low-pass filter.  However, a like reference Lahav teaches (“Example filtering algorithms that can be utilized by the driving performance analyzer 122 may be, but are not limited to, a Butterworth low pass filter or a Kalman filter. Other types of filtering algorithms may be utilized in order to reduce measurement noise and fluctuations” [0044]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of orienting a mobile device to a vehicle’s reference Cordova and Delp to use a Butterworth filter as taught by Lahav to reduce measurement noise and fluctuations.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0303095 (Cordova) in view of US Publication 2017/0248957 (Delp) and US Publication 2018/0089458 (Cho).

Regarding claim 8, the combination of Cordova and Delp discloses the computing platform above, but does not explicitly disclose using barometer data obtained from a barometer sensor of the first user computing device to estimate a slope traveled by the vehicle. 
	However, a like reference Cho teaches “a barometer recognizing an angle of slope and measuring atmospheric pressure” [0026].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of orienting a mobile device to a vehicle’s reference frame of Cordova and Delp to use a barometer recognizing an angle of slope as taught by Cho to accurately align the axis.

Regarding claim 18, the combination of Cordova and Delp discloses the method above, but does not explicitly disclose using barometer data obtained from a barometer sensor of the first user computing device to estimate a slope traveled by the vehicle,
However, a like reference Cho teaches “a barometer recognizing an angle of slope and measuring atmospheric pressure” [0026].
Cordova and Delp to use a barometer recognizing an angle of slope as taught by Cho to accurately align the axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/C.Y.L/Examiner, Art Unit 2864    

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857